COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00183-CV


Lonnie Charles Smith                      §   From the 30th District Court

                                          §   of Wichita County (43,025-A)
v.
                                          §   June 4, 2015

City of Wichita Falls, Wichita County,    §   Opinion by Justice Walker
and Wichita Falls Independent
School District

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.




                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Sue Walker____________________
                                          Justice Sue Walker